

Exhibit 10.14
EIGHTH AMENDMENT TO LEASE
THIS EIGHTH AMENDMENT TO LEASE (“Eighth Amendment”) is made and entered into as
of the 14th day of November, 2017 by and between COPLEY PLACE ASSOCIATES, LLC, a
Delaware limited liability company (the “Landlord”), and WAYFAIR LLC, a Delaware
limited liability company (the “Tenant”).
Reference is made to the following:
A.That certain lease (“Original Lease”) dated as of April 18, 2013, by and
between Landlord and Tenant as amended by a First Amendment to Lease (“First
Amendment”) dated as of February 11, 2014 and a Second Amendment to Lease
(“Second Amendment”) dated as of October 24, 2014 and a Third Amendment to Lease
dated as of October 8, 2015 (“Third Amendment”) and a Fourth Amendment to Lease
dated as of February 3, 2016 (“Fourth Amendment”) as supplemented by a letter
agreement dated July 28, 2016 (the Fourth Amendment as so supplemented, the
“Supplemented Fourth Amendment”) and a Fifth Amendment to Lease dated as of July
29, 2016 (“Fifth Amendment”) and a Sixth Amendment to Lease dated as of February
22, 2017 (“Sixth Amendment”) and a Seventh Amendment to Lease dated as of August
14, 2017 (“Seventh Amendment”) by and between Landlord and Tenant (the Original
Lease as amended by the First Amendment, the Second Amendment, the Third
Amendment, the Supplemented Fourth Amendment, the Fifth Amendment, the Sixth
Amendment and the Seventh Amendment is referred to herein as the “Lease”) of
space in the Office Section of the Building containing 881,660 rentable square
feet, known as Copley Place, in Boston, Suffolk County, Massachusetts consisting
of approximately 655,233 rentable square feet of space on the First, Second,
Third, Fourth, Fifth, Sixth and Seventh Floors of Four Copley Place and on the
Second, Third, Fifth and Sixth Floors of Three Copley Place and on the First,
Third, Fifth, Sixth and Seventh Floors of One Copley Place and on the Fifth,
Sixth and Seventh Floors of Two Copley Place (collectively, the “Current
Premises”); and
B.Landlord has available or will have available for lease additional space in
the Building; and
C.Tenant has agreed to lease from Landlord such additional space in the Building
on the terms and conditions set forth below; and
D.Each capitalized term used in this Eighth Amendment without definition or
reference to a specific amendment to the Original Lease shall have the meaning
ascribed to such term in the Original Lease.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
to amend the Lease and otherwise agree as follows:
1.Increase in Premises Demised under the Lease. The Current Premises shall be
increased by the addition thereto of the spaces (the “Amendment 8 Expansion
Spaces”) described on Exhibit A attached hereto as of the respective Add to
Premises Dates set forth in Exhibit A hereto. The Amendment 8 Expansion Spaces,
which aggregate approximately 68,107 rentable square feet, are shown on plans
attached hereto as Exhibit B.
2.    Base Rent.
A.
Base Rent for the Amendment 8 Expansion Spaces, and the date as of which Base
Rent for the Amendment 8 Expansion Spaces commences, shall be as set forth on
Exhibit C attached hereto and made a part hereof.

3.    Proportionate Shares.
A.
Section 1.12 of the Lease is amended to read in its entirety:



-1-

--------------------------------------------------------------------------------




1.12 Operating Expense
Base Year:
As to the Premises other than the Fifth Expansion Spaces, the Calendar Year
2014.
As to the Fifth Expansion Spaces, the Calendar Year 2016.
As to Amendment 5 Expansion Spaces, Amendment 6 Expansion Spaces and Amendment 8
Expansion Spaces, the Calendar Year 2018



B.
Section 1.14 of the Lease is amended to read in its entirety:

1.14 Tax Base Year:
As to the Premises other than the Fifth Expansion Spaces, the Calendar Year
2014.
As to the Fifth Expansion Spaces, the tax fiscal year July 1, 2016 to June 30,
2017.
As to Amendment 5 Expansion Spaces, the tax fiscal year July 1, 2017 to June 30,
2018.
As to Amendment 6 Expansion Spaces and Amendment 8 Expansion Spaces, the tax
fiscal year July 1, 2018 to June 30, 2019.



C.
Section 1.16 of the Lease is amended to read in its entirety:

1.16 Tenant’s Proportionate
Tax Share:
33.25 % for the Premises (computed on the basis of 95% occupancy) consisting of
278,534 rentable square feet, exclusive of the Fifth Expansion Spaces.
11.22% for the Fifth Expansion Spaces (computed on the basis of 95% occupancy).
19.52% for the Amendment 5 Expansion Spaces (computed on the basis of 95%
occupancy).
13.22% for the Amendment 6 Expansion Spaces (computed on the basis of 95%
occupancy).
8.13% for the Amendment 8 Expansion Spaces (computed on the basis of 95%
occupancy).



D.
Section 1.17 of the Lease is amended to read in its entirety:



-2-

--------------------------------------------------------------------------------




1.17 Tenant’s Proportionate
Expense Share:
33.25% for the Premises (computed on the basis of 95% occupancy) consisting of
278,534 rentable square feet, exclusive of the Fifth Expansion Spaces.
11.22% for the Fifth Expansion Spaces Premises (computed on the basis of 95%
occupancy).
19.52% for the Amendment 5 Expansion Spaces (computed on the basis of 95%
occupancy).
13.22% for the Amendment 6 Expansion Spaces (computed on the basis of 95%
occupancy).
8.13% for the Amendment 8 Expansion Spaces (computed on the basis of 95%
occupancy).



4.    Condition of Amendment 8 Expansion Spaces.
A.
The Amendment 8 Expansion Spaces shall be delivered to Tenant as of January 1,
2018 in as-is, where-is condition, except that Landlord shall deliver the
Amendment 8 Expansion Spaces broom-clean and free of all occupants, furniture,
debris and other personal property. Subject to the foregoing, without
limitation, Landlord shall have no responsibility for any condition or
construction within the Amendment 8 Expansion Spaces or for any condition above
the finished ceilings except with regard to utilities and conduits serving
premises other than the Premises, except that the foregoing shall not relieve
Landlord from its obligations to deliver the Premises with all base Building
systems operational at the Premises and to repair and maintain the Building
components described in Section 8.02 of the Original Lease (as the same may be
amended from time to time) in accordance with and subject to said Section 8.02
of the Original Lease (as the same may be amended from time to time). Subject to
the foregoing, the obligations of Landlord under Exhibit B-2 of the Original
Lease shall not be applicable to the Amendment 8 Expansion Spaces nor shall
Tenant have any right to any Allowance with respect to the Amendment 8 Expansion
Spaces under Article 38 of the Original Lease. Tenant shall be responsible for
the demolition of the Amendment 8 Expansion Spaces and for all construction
therein and for installation of telecommunications, business equipment and
furniture (all of which shall be subject to the terms and conditions of the
Lease regarding Alterations as if the Amendment 8 Expansion Space was a part of
the Premises) and all costs in connection therewith including without
limitation, electricity used incident to such demolition and construction
therein. Without limiting the generality of the foregoing, all work necessary to
prepare the Amendment 8 Expansion Spaces for Tenant’s occupancy shall be
performed at Tenant’s sole cost and expense, in accordance with the applicable
provisions of this Lease. Furthermore, if any alterations or modifications to
the Building are required under applicable Legal Requirements by reason of the
density of Tenant’s usage if in excess of ordinary office-related use or the
Alterations made by Tenant to the Amendment 8 Expansion Spaces which are not
ordinary office leasehold improvements, the cost of such Building modifications
(including, without limitation, to bathrooms) shall be paid by Tenant.

B.
Solely for the purpose of determining Tenant’s obligations with respect to
restoration of the Premises at the end of the Term, all Alterations made by
Tenant to initially prepare the Amendment 8 Expansion Spaces shall be deemed
“Initial Alterations”; accordingly, Tenant shall not be required to remove or
restore any of such Alterations (or Alterations that were



-3-

--------------------------------------------------------------------------------




comparable replacements thereof) whether or not the same are Specialty
Alterations. Tenant shall not be required to pay Landlord for the use of
elevators and hoists during the making of initial Alterations to the Amendment 8
Expansion Spaces.
5.    Letter of Credit. Tenant agrees, on or before September 1, 2018 to
increase the Letter of Credit Amount to $7,724,803.20. Section 1.21 of the Lease
(as previously amended) is hereby amended accordingly.
6.    Fifth Amendment Right of First Offer. Tenant hereby acknowledges that the
terms and conditions of its right of first offer under Section 9 of the Fifth
Amendment shall not apply to the leasing of the Amendment 8 Expansion Spaces
contemplated under this Eighth Amendment; provided, however, that Tenant’s
rights under said Section 9 of the Fifth Amendment shall remain in full force
and effect with respect to all of the other space described therein.
7.    Sky Lobby.    Landlord hereby agrees to complete the renovations to the
sky lobby of the Property as described on Exhibit D attached hereto (the “Sky
Lobby Renovations”) on or before August 31, 2018. If Landlord fails to complete
the Sky Lobby Renovations on or before December 1, 2018, Tenant shall be
entitled to abate Base Rent for the Amendment 8 Expansion Spaces for the period
commencing on December 1, 2018 and ending on the date on which Landlord
completes the Sky Lobby Renovations, provided Landlord’s obligation to complete
the Sky Lobby Renovations (and Tenant’s right to abate Base Rent) shall be
subject to, and such deadlines shall be extended due to, any delays in obtaining
any permits from governmental entities and force majeure. Tenant hereby agrees,
at its sole cost and expense, to furnish the sky lobby of the Property with
furniture and decorative accessories consistent with the design aesthetic
currently utilized by Tenant within the Premises and as mutually agreed upon by
Landlord and Tenant. In the event Tenant fails to complete the installation of
such furniture and decorative accessories within one hundred twenty (120) days
after the later of (i) the date on which Landlord completes the Sky Lobby
Renovations and (ii) the date on which Landlord and Tenant mutually agree upon
the furniture and decorative accessories to be installed in the sky lobby,
Landlord shall have the right (but not an obligation) to purchase such furniture
and decorative accessories on behalf of Tenant and Tenant shall reimburse
Landlord for all costs within fifteen (15) days’ notice, together with interest
at ten percent (10%) per annum, such interest to accrue continuously from the
date such costs were incurred by Landlord until repayment by Tenant. Landlord
agrees that Tenant shall have the right to receive visitors in the sky lobby.
8.    Brokerage. Tenant represents that Tenant has dealt with (and only with)
Transwestern/RBJ as broker in connection with this Eighth Amendment, and that
insofar as Tenant knows, no other broker negotiated this Eighth Amendment or is
entitled to any commission in connection therewith. Tenant agrees to indemnify,
defend and hold harmless Landlord its employees and agents from and against any
claims made by any broker or finder other than the broker described above for a
commission or fee in connection with this Eighth Amendment or any sublease
hereunder (but nothing herein shall be construed as permitting any such
sublease) provided that Landlord has not in fact retained such broker or finder.
Landlord agrees to indemnify, defend and hold harmless Tenant, its employees and
agents from and against any claims made by any broker or finder named above or
any other broker claiming to have earned a commission or fee in connection with
this Eighth Amendment, provided Tenant has not in fact retained such broker or
finder. In addition, Landlord shall pay the fees of Transwestern/RBJ with
respect to this Eighth Amendment in accordance with a separate agreement with
such broker.
9.    Miscellaneous.
A.
This Eighth Amendment sets forth the entire agreement between the parties with
respect to the matters set forth herein. There have been no additional oral or
written representations or agreements. Under no circumstances shall Tenant be
entitled to any Rent abatement, improvement allowance, leasehold improvements,
or other work to the Premises, or any similar economic incentives that may have
been provided Tenant in connection with entering into the Lease, unless
specifically set forth in this Eighth Amendment or the Lease as amended hereby.
Exhibits attached hereto are incorporated herein by reference.

B.
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.



-4-

--------------------------------------------------------------------------------




C.
Landlord and Tenant hereby agree to execute, acknowledge and deliver, in
recordable form, an amended notice of the Lease to reflect all of the Premises
leased by Tenant under the Lease, consistent with the provisions of
Massachusetts General Laws, Chapter 183, Section 4. Landlord represents and
warrants to Tenant that as of the date of Landlord's execution of this Eighth
Amendment, there is no mortgage on the Building or the Property. Landlord shall
request and use reasonable efforts to obtain from the DOT an amendment to that
certain Subordination, Non-Disturbance and Attornment Agreement dated April 18,
2013 by and among the DOT, Landlord and Tenant (the “SNDA”) expressly stating
that such SNDA shall be deemed to apply to this Eighth Amendment and all other
amendments to the Original Lease referenced in Paragraph A above, consistent
with the provisions of the last paragraph of Article 21 of the Lease.

D.
In the case of any inconsistency between the provisions of the Lease and this
Eighth Amendment, the provisions of this Eighth Amendment shall govern and
control.

E.
Submission of this Eighth Amendment by Landlord is not an offer to enter into
this Eighth Amendment, but rather is a solicitation for such an offer by Tenant.
Neither party shall be bound by this Eighth Amendment until such party has
executed and delivered the same to the other party.

[Signatures appear on the next succeeding page]


-5-

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Landlord and Tenant have caused this document to be executed
under seal as of the date first above written.


LANDLORD:
COPLEY PLACE ASSOCIATES, LLC, a Delaware limited liability company
By:
SPG COPLEY ASSOCIATES, LLC, a Delaware limited liability company,
managing member





By: /s/ John Rulli
Name: John Rulli
Title: President of Malls - CAO


TENANT:
WAYFAIR LLC


By: /s/ Michael Fleisher
Its: Chief Financial Officer and not individually
hereunto duly authorized






-6-

--------------------------------------------------------------------------------





Exhibit A


Amendment 8 Expansion Spaces




TOWER
FLOOR
RENTABLE SQUARE FOOTAGE
ADD TO PREMISES DATE
Two and Three
4
32,532
January 1, 2018
Two
3
35,575
January 1, 2018


























--------------------------------------------------------------------------------





Exhibit B
Floor Plans of Amendment 8 Expansion Spaces




wf1.jpg [wf1.jpg]





--------------------------------------------------------------------------------




wf2.jpg [wf2.jpg]







--------------------------------------------------------------------------------




Exhibit C
Base Rent for Amendment 8 Expansion Spaces


 
Period


Annual Base Rent
Per Rentable
Square Foot
Annual
Base Rent
Monthly
Installment of
Annual
Base Rent (proportionately for any partial month
January 1, 2018 through August 31, 2018
$0.00
$0.00
$.00
September 1, 2018 through October 31, 2018 (based on 32,532 rsf)
$38.25
$1,244,349.00
$103,695.75
November 1, 2018 through June 30, 2019 (based on 68,107 rsf)
$38.25
$2,605,092.70
$217,091.05
July 1, 2019 through June 30, 2020 (based on 68,107 rsf)
$39.25
$2,673,199.70
$222,766.64
July 1, 2020 through June 30, 2021 (based on 68,107 rsf)
$40.25
$2,741,306.70
$228,442.22
July 1, 2021 through June 30, 2022 (based on 68,107 rsf)
$41.25
$2,809,413.70
$234,117.80
July 1, 2022 through June 30, 2023 (based on 68,107 rsf)
$42.25
$2,877,520.70
$239,793.39
July 1, 2023 through June 30, 2024 (based on 68,107 rsf)
$43.25
$2,945,627.70
$245,468.97
July 1, 2024 through June 30, 2025 (based on 68,107 rsf)
$44.25
$3,013,734.70
$251,144.55
July 1, 2025 through June 30, 2026 (based on 68,107 rsf)
$45.25
$3,081,841.70
$256,820.14
July 1, 2026 through June 30, 2027 (based on 68,107 rsf)
$46.25
$3,149,948.70
$262,495.72
July 1, 2027 through December 31, 2027 (based on 68,107 rsf)
$47.25
$3,218,055.70
$268,171.30








--------------------------------------------------------------------------------




Exhibit D
Description of Sky Lobby Renovations


1.
Tile Flooring

2.
New security desk

3.
Optical or physical turnstiles

4.
New paint

5.
Handrails

6.
Ceiling Tiles and Lighting






